 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK AUSSIEKER,                                  No. 2:19-cv-0708 TLN DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    SKYLINE ENERGY SAVERS, INC., and
      TMI 4 U COMM LLC,
15

16                       Defendants.
17

18          Plaintiff Mark Aussieker is proceeding in this action pro se. This matter was referred to

19   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On June

20   19, 2019, defendant Skyline Energy Savers, Inc., purportedly filed an answer. (ECF No. 6.)

21   Accordingly, on June 21, 2019, the undersigned issued an order setting this matter for a status

22   conference on August 23, 2019. (ECF No. 7.)

23          However, defendant’s purported answer is signed by Melvin M. Martin, without any bar

24   number provided. And a search of the California State Bar reveals no licensed attorney with that

25   name. “T]he law is clear that a corporation can be represented only by a licensed attorney.” In re

26   Bigelow, 179 F.3d 1164, 1165 (9th Cir. 1999).

27   ////

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Within fourteen days of the date of this order, Melvin M. Martin shall file a brief

 3   addressing whether Melvin M. Martin is a licensed attorney and, if so, providing a valid bar

 4   number; and

 5           2. If Melvin M. Martin is not a licensed attorney, Melvin M. Martin shall explain

 6   defendant Skyline Energy Savers, Inc.’s relationship to Melvin M. Martin.

 7   Dated: July 8, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24   DLB:6
     DB\orders\orders.pro se\aussieker0708.atty.ord
25

26
27

28
                                                       2
